Citation Nr: 1755663	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-21 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for numbness and tremors of the bilateral hands.

2.  Entitlement to service connection for restless leg syndrome.

3.  Entitlement to service connection for numbness of the bilateral feet.

4.  Entitlement to service connection for arthritis of multiple joints.


REPRESENTATION

Appellant represented by:	Deana Adamson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran & his father


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had service from March 1981 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO denied, in pertinent part, the Veteran's claims of service connection for numbness and tremors of the bilateral hands, arthritis of multiple joints (which was characterized as arthritis), numbness of the bilateral feet, and restless leg syndrome (which was characterized as restless leg syndrome (claimed as burning and shaking, bilateral legs)).  The Veteran disagreed with this decision in March 2011.  He perfected a timely appeal in March 2013.  A videoconference Board hearing was held at the RO in August 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In February 2017, the Board remanded the currently appealed claims to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives with respect to the service connection claims for numbness and tremors of the bilateral hands, restless leg syndrome, and for numbness of the bilateral feet.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Unfortunately, as is explained below in greater detail, the issue of entitlement to service connection for arthritis of multiple joints is addressed in the REMAND portion of the decision below and is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The record evidence shows that the Veteran's numbness and tremors of the bilateral hands, restless leg syndrome, and numbness of the bilateral feet are not related to active service.


CONCLUSIONS OF LAW

1.  Numbness and tremors of the bilateral hands were not incurred in or aggravated by active service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  Restless leg syndrome was not incurred in or aggravated by active service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  Numbness of the bilateral feet was not incurred in or aggravated by active service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that he incurred numbness and tremors of the bilateral hands, restless leg syndrome, and numbness of the bilateral feet during active service and experienced continuous disability due to each of these claimed disabilities since his service separation.


Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for numbness and tremors of the bilateral hands, restless leg syndrome, and for numbness of the bilateral feet.  The Veteran contends that he incurred each of these disabilities during active service and experienced continuous disability since his service separation.  The record evidence does not support finding an etiological link between numbness and tremors of the bilateral hands, restless leg syndrome, or for numbness of the bilateral feet and active service, however.  It shows instead that, although the Veteran experiences current disability due to each of these claimed disabilities, none of them is related to active service or any incident of service.  For example, the Veteran's available service treatment records show no complaints of or treatment for any of these claimed disabilities.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence demonstrates that the Veteran's current numbness and tremors of the bilateral hands, restless leg syndrome, and numbness of the bilateral feet are all not related to active service.  For example, on VA peripheral nerves Disability Benefits Questionnaire (DBQ) in June 2017, the Veteran's complaints included numbness in the bilateral hands, difficulty gripping with his hands, bilateral hand weakness, and numbness and swelling of the bilateral feet.  He was right-hand dominant.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's symptoms were mild constant pain of the bilateral lower extremities, severe intermittent pain of the bilateral upper extremities, severe paresthesias/dysesthesias of the bilateral upper extremities, moderate paresthesias/dysesthesias of the bilateral lower extremities, severe numbness of the bilateral upper extremities, and moderate numbness of the bilateral lower extremities, normal muscle strength throughout, no muscle atrophy, normal reflexes of the bilateral upper extremities, absent reflexes in the bilateral knees, normal reflexes in the right ankle, hypoactive reflexes in the left ankle, normal sensation throughout, and an unstable and slow gait due to guarding, a complaint of numbness of the bilateral feet, and poor balance due in part to his history of Parkinsonism, back pain, and bilateral ankle pain.  The Veteran also had mild incomplete paralysis of the upper radicular group bilaterally and mild incomplete paralysis of the sciatic nerves bilaterally.  He occasionally used a wheelchair, regularly used a cane, and constantly used a walker for ambulation.  Physical examination also showed a bilateral pill rolling tremor of the hands, ongoing scissoring movement of the legs, and mild to moderate distress due to pain depending on whether he was sitting or standing during the examination.  The VA examiner opined that the Veteran's numbness and tremor of the bilateral hands and numbness of the bilateral feet were less likely than not related to active service.  The rationale for this opinion was that these complaints of bilateral hand numbness and foot numbness likely had 2 potential etiologies - intervertebral disc syndrome of the cervical spine and lumbar spine and diabetic neuropathy.  The rationale also was that objective findings of sensory loss were noted on physical examination of the Veteran.  The rationale further was that neither of the potential etiologies for the Veteran's bilateral hand numbness and foot numbness (intervertebral disc syndrome of the cervical spine and lumbar spine and diabetic neuropathy) were related to service.  The diagnoses included intervertebral disc syndrome at C5-6 bilaterally and intervertebral disc syndrome at the sciatic nerves bilaterally.

On VA central nervous system DBQ in June 2017, the Veteran's complaints included "shaking of the legs and a crawling sensation of the legs that awakens him from sleep."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran took gabapentin for chronic pain "and likely for" restless leg syndrome.  He was right-hand dominant.  A history of sleep apnea requiring a continuous positive airway pressure (CPAP) machine was noted.  He occasionally used a wheelchair, regularly used a cane, and constantly used a walker for ambulation.  Neurologic examination showed normal speech, an unsteady and slow gait as likely as not due to bilateral sciatic intervertebral disc syndrome with chronic back pain "and multifactorial neuropathy," normal muscle strength throughout, normal deep tendon reflexes throughout, no muscle atrophy, and "legs were constantly moving in a sewing machine like motion up and down during the exam."  The VA examiner opined that it was less likely than not that the Veteran's restless leg syndrome was related to active service.  The rationale for this opinion included that the Veteran's diabetes and Parkinsonism were as likely as not the etiological factors for his restless leg syndrome.  The diagnosis was restless leg syndrome.

The Veteran contends that he incurred numbness and tremors of the bilateral hands, restless leg syndrome, and numbness of the bilateral feet during active service and experienced continuous disability due to each of these disabilities since his service separation.  The record evidence does not support his assertions concerning the contended etiological link between any of these disabilities and active service, however.  It shows instead that, although the Veteran currently experiences each of these disabilities, none of them is related to active service.  The VA examiners who examined the Veteran in June 2017 for each of these disabilities specifically opined that none of them were related to active service and were more likely than not related to a variety of non-service-connected disabilities.  All of these opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to service connection for numbness and tremors of the bilateral hands, restless leg syndrome, and numbness of the bilateral feet.  In summary, the Board finds that service connection for numbness and tremors of the bilateral hands, restless leg syndrome, and numbness of the bilateral feet is not warranted.


ORDER

Entitlement to service connection for numbness and tremors of the bilateral hands is denied.

Entitlement to service connection for restless leg syndrome is denied.

Entitlement to service connection for numbness of the bilateral feet is denied.


REMAND

The Board notes initially that, in its February 2017 remand, it directed the AOJ to schedule the Veteran for appropriate examination to determine the nature and etiology of his arthritis of multiple joints.  The AOJ scheduled the Veteran for appropriate examinations of the cervical spine and thoracolumbar spine (where he complained most often that he experienced arthritis in the joints) in June 2017.  Unfortunately, a review of the VA neck (cervical spine) conditions DBQ completed in June 2017 shows that it is inadequate for VA adjudication purposes.  Following this examination, the VA examiner opined that it was less likely than not that the Veteran's current cervical spine condition was related to active service.  The rationale for this opinion was that there were no records of "musculoskeletal neck pain" in either the Veteran's service treatment records or his post-service VA treatment records.  As noted above, the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his cervical spine arthritis, if possible before a different VA clinician than the clinician who conducted the June 2017 VA neck (cervical spine) conditions DBQ.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA and private treatment records which have not been obtained already.

2.  Schedule the Veteran for examination to determine the nature and etiology of any arthritis of the cervical spine, if possible before a different VA clinician than the clinician who conducted the June 2017 VA neck (cervical spine) conditions DBQ.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that arthritis of the cervical spine, if diagnosed, is related to active service or any incident of service.  A rationale also should be provided for any opinions expressed.

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


